Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 17/264488 application originally filed January 29, 2021.
Amended claims 1-20, filed January 29, 2021, are pending and have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irons (US 4,376,700) in view of Kotch et al. (US 2014/0299028) and McCulloch et al. “Cleat in Bituminous Coalbeds” 1974 hereinafter “McCulloch”.
Regarding Claims 1-7, 9, 12 and 19
	Irons discloses in column 1 lines 7-15, a process for separating mixtures of solid materials having different specific gravities, and more particularly to a process for separating materials utilizing a parting liquid having a specific gravity intermediate the specific gravities of the materials to be separated.
	Irons discloses in column 14 lines 6-27, a float and sink method for separating coarse coal particles from gangue in a coal ore wherein the coarse coal particles report as a float product and the gangue reports as a sink product in a separating device containing a heavy medium liquid, comprising: (a) comminuting the coal ore to provide coarse and fine particles therein to a size consist of  – 1/2inch by 0, (b) separating the comminuted particles into coarse particles having a size consist of  – 1/2inch by +48 m from the fine particles having a size consist of -48 m by 0 in a screening step, (c) charging the coarse particles into the separating device containing a heavy medium liquid consisting of a water-trichlorofluoromethane emulsion having a specific gravity intermediate the specific gravities of the coal particles and gangue, (d) separating the coarse coal particles as a float product and the gangue as a sink product, (e) recovering the coarse coal particles and (f) passing the gangue to further processing.
	Irons discloses in column 6 lines 60-67, a stable heavy liquid parting medium with a specific gravity between 1 and 1.50 can be prepared by emulsifying specific quantities of trichlorofluoromethane and water and that this new heavy liquid parting medium can effectively beneficiate as-mined coal in a single sink float processing step.  Additionally, Irons discloses in Example IX (column 11 lines 18-30), an emulsion having a higher specific gravity than the emulsions of Examples I-VIII was created in order to make a separation of a prepared mixture of solids of higher specific gravities, namely pieces of anthracite and stones which were about ½”X1/8” in size. Bromo form (110 ml), water (140 ml) and 15 ml of polyoxyethylene-(5)-sorbitan monooleate (TWEEN 81, HLB 10) were blended to afford an emulsion with a specific gravity of 1.77 as measured by a hydrometer. The separation was successful with the ten anthracite pieces floating and the ten stone chips sinking.
	Irons discloses in Examples I and II (column 8 lines 20-60) the beneficiated coal has an ash content of 5.2% and 6.9% and the comminuted coal has an ash content of 25.7%.
	It is to be noted, Irons fails to teach the ash includes tuffaceous ash constituents.
	However, Kotch discloses it is known in the art when coal is burned to produce heat energy from combustion of carbonaceous material including burning subbituminous coals or lignite coal, such as those of the Powder River Basin (PRB), the unburned material and particulate combustion products form an ash with pozzolanic and/or cementitious properties (see paragraphs 0017 and 0020).  Kotch discloses the pozzolans include natural pozzolans (such as certain volcanic ashes or tuffs, certain diatomaceous earth, burned clays and shales) and synthetic pozzolans (such as silica fume and fly ash) (see paragraph 0081).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the ash content of Irons would include tuffaceous ash due to Kotch teaching when coal is burned to produce heat energy from combustion of carbonaceous material including burning subbituminous coals or lignite coal, such as those of the Powder River Basin (PRB), the unburned material and particulate combustion products form an ash with pozzolanic and/or cementitious properties (see paragraphs 0017 and 0020).
	Irons discloses in column 3 lines 43-52, an emulsion of water and a substantially water in miscible parting liquid when used as the parting medium in a separating vessel affords a new means for performing gravity separations, including sink-float separations, on mixtures of solids having different densities. Typical separating vessels for containing the emulsion parting medium in gravity separations include cones, classifiers, drum-type vessels or vortex separating vessels such as hydrocyclones all of which are well known in the art.
	Irons discloses in column lines 58-67, although a new heavy liquid parting medium whose density can be adjusted to a preselected value has been described, it would be of little practical consequence if it could not effectively separate mixtures of solids. The following examples demonstrate the sink-float separating capability of water-trichlorofluoromethane emulsions for the beneficiation of as-mined coal. These bench scale emulsion separations of coal from the refuse were performed using as mined Pittsburgh seam (-1/2"X 0 mesh) clean banded coal.
	It is to be noted, Irons discloses the coal is a Pittsburgh mined coal, which is known in the art to comprise cleats, as taught by McCulloch.
	McCulloch discloses in the abstract and page 16, the face cleat of the Pittsburgh coalbed rotates from N 80" W in northwestern West Virginia to N 57" W in southwestern Pennsylvania ; the face cleat maintains a perpendicular orientation to the shifting axial trend of local structures . Cleat orientation in other bituminous coalbeds in Virginia, Utah, Oklahoma, and Central Pennsylvania showed a similar relationship to local structure.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the Pittsburgh coal of Irons would encompass cleats, as taught by McCulloch due to McCulloch discloses the Pittsburgh coal bed contains face cleats.
Regarding Claims 8, 10-11 and 13-18
Irons discloses in column 14 lines 6-27, a float and sink method for separating coarse coal particles from gangue in a coal ore wherein the coarse coal particles report as a float product and the gangue reports as a sink product in a separating device containing a heavy medium liquid, comprising: (a) comminuting the coal ore to provide coarse and fine particles therein to a size consist of  – 1/2inch by 0, (b) separating the comminuted particles into coarse particles having a size consist of  – 1/2inch by +48 m from the fine particles having a size consist of -48 m by 0 in a screening step, (c) charging the coarse particles into the separating device containing a heavy medium liquid consisting of a water-trichlorofluoromethane emulsion having a specific gravity intermediate the specific gravities of the coal particles and gangue, (d) separating the coarse coal particles as a float product and the gangue as a sink product, (e) recovering the coarse coal particles and (f) passing the gangue to further processing.
	Irons discloses in column 6 lines 60-67, a stable heavy liquid parting medium with a specific gravity between 1 and 1.50 can be prepared by emulsifying specific quantities of trichlorofluoromethane and water and that this new heavy liquid parting medium can effectively beneficiate as-mined coal in a single sink float processing step.  Additionally, Irons discloses in Example IX (column 11 lines 18-30), an emulsion having a higher specific gravity than the emulsions of Examples I-VIII was created in order to make a separation of a prepared mixture of solids of higher specific gravities, namely pieces of anthracite and stones which were about ½”X1/8” in size. Bromo form (110 ml), water (140 ml) and 15 ml of polyoxyethylene-(5)-sorbitan monooleate (TWEEN 81, HLB 10) were blended to afford an emulsion with a specific gravity of 1.77 as measured by a hydrometer. The separation was successful with the ten anthracite pieces floating and the ten stone chips sinking.
	Irons discloses in Examples I and II (column 8 lines 20-60) the beneficiated coal has an ash content of 5.2% and 6.9% and the comminuted coal has an ash content of 25.7%.
	It is to be noted, Irons fails to specifically teach subjecting different fractions to a comminution process, as presently claimed.  However, it would have been obvious to one of ordinary skill in the art to use the separating process by separating gravity to produce different fractions, as taught by Irons.  Irons discloses in column 1 lines 29-55, in the gravitational separation of values from ores, the difference in specific gravity between the various materials composing the ores is utilized. Gravitational separation of materials of different densities by procedures such as sink-float processes is well known and is based on the law of physics that the loss of weight of a body immersed in any liquid equals the weight of the liquid displaced. Accordingly, bodies lighter than the weight of the volume of a liquid they displace will float on it, while those heavier than the weight of the volume of a liquid they displace will sink in it. Therefore, if an ore is sufficiently ground to free the valuable material and is immersed in a parting liquid having a specific gravity intermediate the specific gravities of the valuable and worthless portions, a positive separation can be achieved and either the "sinks' or the "floats', or both, may be recovered for its values. As-mined coal comprises pure coal having a specific gravity of about 1.3 and solid foreign matter, such as rock, slate and pyrite, having a specific gravity typically from 1.7 to 4.9. These components occur in all combinations, so that the as-mined coal is a very heterogeneous 5 10 15 20 25 30 35 45 50 material. By introducing the crushed as-mined coal into a parting liquid having a specific gravity intermediate that of the coal and foreign material, the coal can be recovered as "floats” apart from the gangue.
It is to be noted, Irons discloses the coal is a Pittsburgh mined coal, which is known in the art to comprise cleats, as taught by McCulloch.
	McCulloch discloses in the abstract and page 16, the face cleat of the Pittsburgh coalbed rotates from N 80" W in northwestern West Virginia to N 57" W in southwestern Pennsylvania ; the face cleat maintains a perpendicular orientation to the shifting axial trend of local structures . Cleat orientation in other bituminous coalbeds in Virginia, Utah, Oklahoma, and Central Pennsylvania showed a similar relationship to local structure.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the Pittsburgh coal of Irons would encompass cleats, as taught by McCulloch due to McCulloch discloses the Pittsburg coal bed contains face cleats.
Regarding Claim 20
THE FOLLOWING CLAIM INTERPRETATION IS HEREBY INCORPORATED INTO EACH AND EVERY REJECTION BELOW SET FORTH AS THOUGH FULLY SET FORTH THEREIN:
The examiner notes claim 20 is set forth as product by process claims.  The product will determine patentability.  It is to be noted, Irons discloses a coal product produced by beneficiating.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). [Emphasis added by examiner]
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Response to Arguments
Applicant’s arguments with respect to the newly submitted claimed amendments of claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the newly applied combination of reference(s) applied in the prior rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771